             Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 1 of 14




 1   RAMSEY & EHRLICH LLP
     MILES EHRLICH - #237954
 2   miles@ramsey-ehrlich.com
     ISMAIL RAMSEY - #189820
 3   izzy@ramsey-ehrlich.com
     AMY CRAIG - #269339
 4   amy@ramsey-ehrlich.com
     803 Hearst Avenue
 5   Berkeley, CA 94710
     (510) 548-3600 (Tel)
 6   (510) 291-3060 (Fax)
 7   Attorneys for Defendant
     ANTHONY LEVANDOWSKI
 8
 9                                UNITED STATES DISTRICT COURT
10                             NORTHERN DISTRICT OF CALIFORNIA
11                                     SAN FRANCISCO DIVISION
12   United States,                                       )   Case No.: CR 19-00377-WHA
                                                          )
13                                                        )
                     Plaintiff,                           )   DEFENDANT ANTHONY
14                                                        )   LEVANDOWSKI’S MOTION FOR
            v.                                            )   BILL OF PARTICULARS
15                                                        )
     Anthony Levandowski,                                 )
16                                                        )   Date:      TBD by the Court
                      Defendant                           )   Courtroom: Courtroom 12 - 19th Floor
17                                                        )
                                                          )   REDACTED VERSION OF
18                                                        )   DOCUMENT SOUGHT TO BE
                                                          )   SEALED
19
20                                           I. INTRODUCTION

21           Defendant Anthony Levandowski hereby requests a bill of particulars to clarify the scope
22   and specific contours of the information that has been charged as the allegedly stolen trade
23   secrets in this case. At the Court’s urging during last week’s hearing, the government has
24   provided some additional clarity as to the nature and scope of the trade secrets it seeks to prove
25   at trial. But, with respect to the majority of counts, the government’s disclosures still fail to
26   provide the detail necessary to identify the precise trade secrets that Mr. Levandowski stands
27   charged with stealing. Even more problematic than the lack of particularity provided, the
28
                                                         1
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
              Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 2 of 14




 1   government has asserted that it “reserves the right” to switch theories as to how to “frame” the
 2   trade secrets allegedly stolen, depending on how its case preparation progresses or how the
 3   evidence may develop at trial. A fixed and binding bill of particulars is thus necessary now to
 4   provide sufficient notice to Mr. Levandowski for him to be able to adequately prepare his
 5   defense to the charges and to avoid prejudicial surprises at trial from the government changing
 6   course and pressing fundamentally different trade secrets than those described by the government
 7   today.
 8            The Indictment charges Levandowski with 33 counts of actual and attempted trade-secret
 9   theft in violation of 18 U.S.C. § 1832(a). For each count, the government must prove, as an
10   essential element of the offense, that the alleged trade secret at issue was valid and enforceable at
11   the time of the alleged misappropriation. See 18 U.S.C §§ 1832 & 1839; see also Ninth Circuit
12   Model Criminal Jury Instructions 8.141B & 8.141C. To do so, the government, as a threshold

13   matter, must identify what the alleged trade secret is that he has been charged with stealing—and
14   not leave him to guess at what specific information comprises the alleged trade secret. See, e.g.,

15   United States v. Liu, Case No. 13-cr-226 (W.D.N.Y. Oct. 20, 2016), Dkt. 180 at 4-6 (ordering the

16   government to provide a bill of particulars “specifically identifying each trade secret” because

17   “the government may not force defendant or this court to guess at which trade secrets it will seek

18   to prove at trial”) (a copy of Liu decision is attached to Craig Decl. as Exhibit E.) 1

19            The face of the Indictment provides only a file name for, and brief description of, the

20   document alleged to contain the claimed trade secrets for each count. To address this

21   imprecision in the Indictment, in the hearing last Tuesday, the Court urged the government to

22   provide more specificity. Two days ago, at the close of business on November 4, the

23   government pointed the defense to thousands of pages of pleadings and deposition transcripts

24   from the civil litigation that it asserts will provide more detail. More helpfully, the government

25   1
      For the “attempt” charge, the government must prove that Levandowski intended to steal a
26   particular trade secret and thus must still identify the information that it says Levandowski
     believed comprised the trade secret. Moreover, the government is proceeding not only on a
27   theory of attempted trade-secret theft but also on a theory of actual trade-secret theft. The latter
28   theory unquestionably requires proof of an actual trade secret.
                                                         2
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 3 of 14




 1   also provided a chart that matches each of the 33 counts in the Indictment to some combination
 2   of 23 separate trade-secret descriptions that Waymo filed in the related civil case. The
 3   government’s chart cross-referenced its charged counts to Waymo’s “List of Asserted Trade
 4   Secrets Pursuant to Code Civ. Proc. Section 2019.210.” Waymo v. Uber, C 17-00939 WHA, Dkt.
 5   25-7 (filed under seal on 3/10/2017). The government’s chart is appended to its November 4,
 6   2019 letter. Exhibit A to Declaration of Amy Craig (“Craig Decl.”) (filed herewith) at 5-6, see
 7   also Waymo’s 2019.210 List (attached as Exhibit B to Craig Decl.). This chart goes a long way
 8   towards identifying for Levandowski the information he needs to prepare his defense—but, with
 9   the exception of a few counts, it still falls well short of the specificity needed to enable him to
10   assess whether the information alleged meets the trade-secret trilogy of tests—secrecy, non-
11   ascertainability, and independent economic value deriving from its secrecy.
12           For each of the 23 cross-referenced trade secrets, Waymo, in its civil filing, described

13   what information it believed comprises the trade secret. Some of these descriptions, when
14   coupled with the file names listed in the corresponding count of the Indictment, do clarify the

15   contours of the alleged trade secret, enabling Levandowski to prepare his defense as to these

16   particular counts. But many of Waymo’s descriptions from the civil filing are so expansive and

17   vague that they provide no clarity as to what the alleged trade secret actually is.

18           Even more concerning than this, what the government has now given with one hand, it

19   has snatched back with the other. In its letter attaching the chart, the government warns that it

20   may later decide to identify different trade secrets to prove up its case. In other words, having

21   provided the defense with a glimpse of the outlines of the trade secrets it charged, the

22   government claims that, at any time, it can simply shake its Etch A Sketch and choose a new way

23   to “articulate” the trade secret. “If the Court orders a Bill of Particulars, [the government]

24   reserve[s] the right to articulate additional, different, or modified trade secrets found within

25   the particular files identified in the Indictment.” See Exh. A to Craig Decl. at 2 (emphasis added).

26   So, after two and a half years of investigation, with the extraordinarily valuable assistance from

27   Google counsel and Waymo engineers—in a case where the definition of a trade secret is

28
                                                         3
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 4 of 14




 1   perhaps the most fundamental element of all—the government refuses to provide a fixed
 2   definition of the trade secrets it has charged. It offers just its current plans, subject to change.
 3           Testing whether some idea, or collection of information, was (1) reasonably guarded as
 4   secret by its owner, (2) not present in prior art or readily ascertainable by others in the field, and
 5   (3) independently valuable from its secrecy, 2 can be a painstaking and meticulously detailed
 6   inquiry. At minimum, it requires a precise understanding of the contours of the information
 7   being tested. Allowing a state of uncertainty as to what information comprises the alleged trade
 8   secrets renders Levandowski unable to effectively prepare his defense and likely will cause delay
 9   in the future. As this Court has noted, a “shifting sands” problem inevitably will occur with this
10   type of imprecision. Dkt. 41 (Transcript of Proceedings held on 10/29/19) at 18:6-10 (“There
11   will be a shifting-sands problem, and then the other side will say, well, we can’t go to trial; the
12   Government has completely changed its theory, and now we’ve got to do follow up, and we can’t
13   have a trial in two weeks, we’ve got to have a trial in six months.”). Down the line, as the case
14   gets refined for trial, if the government comes to recognize weaknesses in the trade secret

15   definitions it initially adopted, it will just change up its theory and opt for new and different

16   definitions for the trade secrets.

17           But, if this occurs, the defense will need more time to evaluate and respond to the latest

18   description of the government’s “additional, different, or modified trade secrets.” It will change

19   the questions that the defense will need to ask of experts and lay witnesses, and it may well call

20   for additional discovery of newly-responsive documents. A fixed, definitive, and binding

21   statement upfront, specifying with particularly what information constitutes each of the trade

22   secrets alleged in the Indictment, is necessary to avoid this problem of “shifting sands,” and will

23   enable this Court to manage the case efficiently going forward.

24
25   2
      The statute defines a trade secret as information “the owner thereof has taken reasonable
26   measures to keep [] secret” and which “derives independent economic value, actual or potential,
     from not being generally known to, and not being readily ascertainable through proper means by,
27   another person who can obtain economic value from the disclosure or use of the information.”
28   18 U.S.C. § 1839.
                                                         4
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 5 of 14




 1           Such a statement would be consistent with the requirement in civil trade-secret cases that
 2   plaintiffs provide such specificity. 3 Curiously, the government posits that the protections
 3   afforded a civil trade-secret defendant do not apply here, in a criminal case. See Exh. A to Craig
 4   Decl. at 1. But other courts have flatly rejected that argument, holding “’[t]he procedural
 5   safeguards that are required when an individual’s liberty is at stake must at least equal those
 6   required before he may be deprived of his property.’” United States v. Liu, supra, Dkt. 180 at 5
 7   (criminal trade secret case quoting Patterson v. Coughlin, 761 F.2d 886, 890 (2d Cir. 1985)).
 8           For these reasons, Levandowski moves this Court, under Fed. R. Crim. P. 7(f), to order
 9   the government to provide a bill of particulars describing conclusively and with particularity
10   the pieces of information (or combination thereof) that comprise the trade secrets for each count
11   in the Indictment.
12                                            II. BACKGROUND

13                           The Current Description of the 33 Trade Secrets
14           For each of the 33 counts, the Indictment lists a directory and file name plus a brief,

15   general description of the technology, such as “Transmit Block Configuration,” “Flip Flop

16   Circuit,” and “Presentation re LiDAR Engineering Issue.” Each referenced file contains between

17   1 and 61 pages.

18           The government attempted to describe more specifically which pieces of information—or

19   combination thereof—comprise the alleged trade secrets by pointing Levandowski to three other

20   documents—two FBI 302s (Bates FBI_PROD_000925-32 and FBI_PROD_001025-28) and a

21   separate FBI Electronic Communication Form 1057 (FBI_PROD_001176-89).

22   3
      See, e.g., JobScience, Inc. v. CVPartners, Inc., No. C 12-04519-WHA, 2014 WL 1724763, at
23   *3 (N.D. Cal. May 1, 2014) (this Court struck plaintiff’s trade secret claim after finding that
     plaintiff’s disclosure “ma[de] it virtually impossible to distinguish the alleged trade secrets from
24   knowledge in the field,” such that “Defendants cannot reasonably prepare its defenses.”);
25   VasoNova Inc. v. Grunwald, No. C 12-02422 WHA, 2012 WL 4119970, at *2 (N.D. Cal. Sept.
     18, 2012) (requiring “enough detail so that the defendant is able to learn the boundaries of the
26   alleged trade secret in order to investigate defenses”); see also Xerox Corp. v. IBM Corp., 64
     F.R.D. 367, 370–72 (S.D.N.Y. 1974) (“At the very least, a defendant is entitled to know the
27   bases for plaintiff's charges against it. The burden is upon the plaintiff to specify those charges,
28   not upon the defendant to guess at what they are.”)
                                                         5
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 6 of 14




 1           On November 4, at the Court’s direction, the government provided further clarity,
 2   producing a chart matching particular trade secrets described by Waymo in the related civil case
 3   to corresponding counts in the Indictment, The chart references 23 trade secrets total—TS 2, TS
 4   7, TS 20, TS 81, TS 85-TS 90, TS 94-TS 99, TS 102-TS 107, and TS 115. But, somewhat
 5   perplexingly, the government undermined any confidence that could be placed in the chart by
 6   describing it as a “chart reveal[ing] what we see as the rough concordance.” See Exh. A to Craig
 7   Decl. at 2. And, as described above, the government has indicated that this list is neither
 8   exhaustive nor conclusive. Id.
 9                                        III. LEGAL STANDARD
10           Under Fed. R. Crim. P. 7(f), a bill of particulars “is appropriate where a defendant
11   requires clarification in order to prepare a defense.” United States v. Long, 706 F.2d 1044, 1054
12   (9th Cir. 1983) (citing Will v. United States, 389 U.S. 90, 99 (1967)). A bill of particulars serves

13   to minimize the dangers of surprise at trial and, thereby, to enhance the fairness and efficiency of
14   the trial process.

15           The modern rule expresses a preference in favor of granting motions for a bill of

16   particulars. As originally enacted, Rule 7(f) required a showing of good cause. That

17   requirement was removed in order “to encourage a more liberal attitude by the courts toward

18   bills of particulars.” United States v. Rosa, 891 F.3d 1063, 1066 (3d Cir. 1989) (quoting Fed. R.

19   Crim. P. 7 advisory committee’s note to 1966 amendment).

20           While the standard remains discretionary, the rule contemplates that a trial court should

21   freely exercise its discretion in favor of disclosure. See 1 Wright & Leipold, Fed. Prac. & Proc.

22   Crim. § 130, nn. 4, 12-13 (4th ed. & 2019 Update). Even where an indictment is facially

23   sufficient to state an offense, a court should order a bill of particulars where it is needed to

24   apprise the defendant with “sufficient precision” of the charges against him. United States v.

25   Davis, 854 F.3d 1276, 1293 (11th Cir. 2017). 4 When it leads to lack of fair notice, the denial of

26
     4
      Moreover, while a bill of particulars is not intended as an evidentiary discovery device, the
27   mere fact that a bill will require the government to divulge its legal theory or some of its
28   evidence is not a valid reason for denial. United States v. McQuarrie, No. 16-20499, 2018 WL
                                                         6
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 7 of 14




 1   a bill of particulars can constitute reversible error. United States v. Bortnovsky, 820 F.2d 572,
 2   575 (2d Cir. 1987). In sum, both the rule’s language and the modern case law interpreting the
 3   rule suggest that, when in doubt, a district court should order the bill.
 4           In determining whether to order a bill, one of the most important considerations is the
 5   complexity of the case. Where the charges are “sufficiently complex,” necessitating a more
 6   complex defense, a bill is warranted. United States v. Akroush, No. 15-286, 2019 WL 2391808
 7   at *4 (E.D. Cal. June 6, 2019). Courts regularly grant bills when they find that “[t]he charges in
 8   this case are complex.” United States v. Vasquez-Ruiz, 136 F. Supp. 2d 941, 943 (N.D. Ill.
 9   2001); see also United States v. Barnes, 158 F.3d 662, 666 (2d Cir. 1998) (stating that “we have
10   little hesitancy in saying that a bill of particulars or other adequate disclosure is appropriate” in a
11   complex case); United States v. Chen, No. 05-375, 2006 WL 3898177 at *3 (N.D. Cal. Nov. 9,
12   2006) (granting request for a bill in a complex drug case).

13           Charges involving complex technologies often have an especially great need for
14   particularization. That is in part because, when complex technologies are at issue, preparation of

15   a defense will necessarily require procurement and preparation of appropriate expert witnesses.

16   Thus, for example, in Szuhsiung, where the defendant was charged with stealing nuclear secrets,

17   the district court ordered a bill because it agreed with the defendant “that the complexity of the

18   technologies involved require particularization.” United States v. Szuhsiung, No. 16-46, 2016

19   WL 7435900 at *2 (E.D. Tenn. Dec. 21, 2016).

20           Most importantly, in cases involving alleged theft of technology-based trade secrets,

21   courts have ordered bills to help defendants understand what the alleged trade secrets are. In

22   Liew, for example, even where the indictment was constitutionally adequate and the discovery

23   voluminous, the court ordered a bill of particulars in order to require the government to more

24   clearly specify the nature of the alleged trade secrets. United States v. Liew, No. 11-573, 2013

25
26   372702 at *6 (E.D. Mich. Jan. 11, 2018); United States v. Giffen, 379 F. Supp. 2d 337, 346
     (S.D.N.Y. 2004). As the Second Circuit has said, “it is of no consequence that the requested
27   information would . . . require[] the disclosure of evidence or the theory of the prosecution.”
28   United States v. Barnes, 158 F.3d 662, 665 (2d Cir. 1998).
                                                         7
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 8 of 14




 1   WL 2605126 at *7-8 (N.D. Cal. June 11, 2013). The additional specification was warranted “in
 2   order to minimize surprise at trial and to assist in the expeditious and efficient resolution of this
 3   matter.” Id. at *8.
 4           In Ward, another trade-secret case, the district court ordered the government to provide a
 5   specific statement of which portions of the discovery contained the trade secrets to avoid placing
 6   the defendant “in the position of having to guess which portions of the manual will be the subject
 7   of the Government’s case-in-chief or to prepare to argue and refute evidence that each sentence
 8   or diagram contained in the manual is not generally known or readily discernible by the public”
 9   and to avoid the risk of surprise. United States v. Ward, Case No. 11-02123 (E.D. Wa. June 21,
10   2012), Dkt. 175 at 5-6; see also United States v. O’Rourke, Case No. 17-495 (N.D. Ill. Sep. 5,
11   2018), Dkt. 43 at 3 (requiring the government to identify which portion of the documents
12   allegedly stolen actually constituted the trade secrets alleged as it was “unclear what part of the

13   data, combination of parts of the data, or particular trends and conclusions from the data
14   constitute trade secrets” even after the government had already produced voluminous materials,

15   including “all transcripts of grand jury testimony.”) (Copies of Ward and O’Rourke are attached

16   to the Craig Decl. as Exhibits F and G).

17           Similarly, in United States v. Richardson, another case involving alleged trade secret

18   theft, the court ordered a bill to require the government to “specifically identify” the trade secrets

19   that were “the subject of these charges.” United States v. Richardson, No. 90-345. 1990 WL

20   70335 at *2 (N.D. Ill. May 14, 1990).

21           Collectively, these cases stand for a common-sense proposition: A defendant charged

22   with trade-secret theft is entitled to know well in advance of trial what the alleged trade secrets

23   are. Consistent with the liberal approach of Rule 7(f), a bill of particulars is an appropriate

24   procedural vehicle for mandating the specificity necessary to identify the trade secrets.

25                                             IV. ARGUMENT

26           As this Court knows well from the related civil case, the technology at issue is highly

27   technical, and discovery consists of hundreds of gigabytes of data. If the government does not

28
                                                         8
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 9 of 14
Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 10 of 14
Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 11 of 14
Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 12 of 14
            Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 13 of 14




 1   B.      Sufficient Descriptions
 2   Trade Secrets 2, 7, and 20
 3           Fortunately, the government has, through its chart, cross-referenced a few trade-secret
 4   descriptions that are adequate—namely, TS 2, TS 7, and TS 20. Each provides enough
 5   specificity to identify the trade secret in a manner that enables Levandowski to prepare a defense.
 6           But, even here, where the government has given the particularity required, the
 7   government does so trying not to get pinned down, leaving open the possibility that it may
 8   change the way it elects to frame these, and any other, trade secrets at any time down the road.
 9   This lack of certainty puts a defendant in an unfair and untenable position of trying to figure out
10   how to defend a case that the government believes it can shape-shift at will.
11   ///
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                        13
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
             Case 3:19-cr-00377-WHA Document 51-3 Filed 11/06/19 Page 14 of 14




 1                                           IV. CONCLUSION
 2           Let us be clear: We are not asking for the government to divulge its trial strategy, its
 3   theories of the case, or the evidence it intends to use to prove the elements at trial. We are
 4   simply asking for adequate clarity as to the identity of the secrets it alleges were stolen—so Mr.
 5   Levandowski can get on with the task of preparing his defense. And we are asking for this
 6   clarity to be delivered with finality, to avoid the unfair prejudice of surprise and the undue
 7   burden of having to start his preparations over from square one to assess the validity of some
 8   “additional, different, or modified trade secret” that the government chooses to adopt down the
 9   road.
10           For all these reasons, this Court should require the government to file a fixed and binding
11   bill of particulars identifying, as to each count, the precise contours of the information contained
12   in the documents that constitute the allegedly stolen trade secrets at issue. This is the only way
13   to allow Levandowski to prepare a meaningful defense in keeping with due process and Sixth
14   Amendment rights. And it is the only way this case will move forward without needless delay.

15
16   Date:    November 6, 2019                                Respectfully submitted,

17
18                                                            /s/
                                                              RAMSEY & EHRLICH LLP
19                                                            Miles Ehrlich
                                                              Ismail Ramsey
20                                                            Amy Craig
21
                                                              Counsel for Anthony Levandowski
22
23
24
25
26
27
28
                                                        14
     ANTHONY LEVANDOWSKI’S MOTION FOR A BILL OF PARTICULARS
     CASE NO. CR 19-377-WHA
